Case 17-23592        Doc 43     Filed 04/16/19     Entered 04/16/19 13:36:55          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 23592
         Lamont James Jordan

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/08/2017.

         2) The plan was confirmed on 02/06/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 12/13/2018.

         5) The case was Dismissed on 01/15/2019.

         6) Number of months from filing to last payment: 14.

         7) Number of months case was pending: 20.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-23592             Doc 43         Filed 04/16/19      Entered 04/16/19 13:36:55                 Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                      $3,016.00
           Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                               $3,016.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $2,884.96
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $131.04
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $3,016.00

 Attorney fees paid and disclosed by debtor:                              $0.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim        Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP as agent for       Unsecured      7,640.00       7,151.23         7,151.23           0.00       0.00
 American InfoSource LP as agent for       Unsecured           0.00         86.29            86.29           0.00       0.00
 American InfoSource LP as agent for Direc Unsecured           0.00        483.36           483.36           0.00       0.00
 Antonio Dominguez                         Unsecured      3,225.00            NA               NA            0.00       0.00
 AT T                                      Unsecured         561.00           NA               NA            0.00       0.00
 Bally Total Fitness                       Unsecured      1,000.00            NA               NA            0.00       0.00
 Capital One Bank USA NA                   Unsecured         243.00           NA               NA            0.00       0.00
 City of Chicago Department of Revenue     Unsecured     38,405.00     43,398.40        43,398.40            0.00       0.00
 Commonwealth Edison Company               Unsecured      1,587.00       2,016.12         2,016.12           0.00       0.00
 HSBC                                      Unsecured         413.00           NA               NA            0.00       0.00
 IC Systems Inc.                           Unsecured         180.00           NA               NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Priority            0.00           NA               NA            0.00       0.00
 Lake View Towers Residents                Unsecured         575.00           NA               NA            0.00       0.00
 Malcolm X College                         Unsecured         700.00           NA               NA            0.00       0.00
 Medical Business Bureau                   Unsecured         849.00           NA               NA            0.00       0.00
 Melissa Perez                             Priority            0.00           NA               NA            0.00       0.00
 MG Berwyn Campbell Management             Unsecured         875.00           NA               NA            0.00       0.00
 Peoples Energy Corp                       Unsecured      2,249.00         957.32           957.32           0.00       0.00
 PLS Loan Store                            Unsecured         150.00           NA               NA            0.00       0.00
 Quantum3 Group                            Unsecured         557.00        556.80           556.80           0.00       0.00
 Receivables Performance Mgmt.             Unsecured          72.00           NA               NA            0.00       0.00
 Resurgent Capital Services                Unsecured         627.00        626.19           626.19           0.00       0.00
 Swedish Covenant Hospital                 Unsecured         539.00           NA               NA            0.00       0.00
 Thorek Hospital                           Unsecured         745.00           NA               NA            0.00       0.00
 Tribute                                   Unsecured         626.00           NA               NA            0.00       0.00
 Trustmark Receivable Service              Unsecured         256.00           NA               NA            0.00       0.00
 Weiss Memorial Hospital                   Unsecured         500.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-23592        Doc 43      Filed 04/16/19     Entered 04/16/19 13:36:55             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $55,275.71               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $3,016.00
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                       $3,016.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
